Dupont, C. J.,
concurring. I agree with the majority in its conclusions as to the five issues raised by the defendant. I do not, however, agree with the reasoning of the majority as to the fifth issue, although I do *71agree that the trial court was correct to exclude from evidence copies of certain records in the defendant’s possession.
In my opinion, the issue raised by the facts of this case is not whether the particular records were copies of records made in the regular course of business but whether the witness, through whom the copies were attempted to be introduced into evidence, was qualified to verify that they were made in the regular course of business.
The client progress notes were offered by the defendant during the cross-examination of the state’s chief witness. At the time of the latter’s testimony, she was no longer employed at Seaside, although she had been employed there as a mental retardation worker at the time of the alleged crime. It does not appear from the record whether the defendant was an employee of Seaside at the time of trial or how the client progress notes came to be in the defendant’s possession.
It is the system and habit of regularity of making business records that give rise to their reliability. Emhart Industries, Inc. v. Amalgamated Local Union 376, U.A.W., 190 Conn. 371, 385, 461 A.2d 422 (1983). That reliability allows the exception to the hearsay rule on which General Statutes § 52-180 rests. It follows that the witness through whom the records are introduced should be a witness on whom the trial court can depend for the authenticity of the particular document. Id., 386 n.10. This usually means that the witness is an employee at the time of trial and has knowledge of the system for record keeping of the particular business. See id., 386; E. Paul Kovacs & Co. v. Alpert, 180 Conn. 120, 429 A.2d 829 (1980); State v. Paulette, 158 Conn. 22, 255 A.2d 855 (1969); State v. Ferraiuolo, 145 Conn. 458, 144 A.2d 41 (1958).
*72The question that I believe must be resolved is whether in this case the credentials of the witness were sufficient to allow her to testify to the foundation required for admissibility. A witness must have the necessary status in a particular company’s hierarchy in order to testify to the requirements of § 52-180. See American Oil Co. v. Valenti, 179 Conn. 349, 360, 426 A.2d 305 (1979). The trial court was within its discretion to refuse the admission, as business records, of the copies of the client progress notes in the unexplained possession of the defendant, through a witness who was not the caretaker of the records at the time they were kept and was not shown to have the requisite knowledge to lay the foundation of § 52-180.